Citation Nr: 1205659	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-02 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a left ankle sprain, status post modified Brostrom repair, with osteoarthritis prior to August 1, 2011.  

2.  Entitlement to an evaluation in excess of 20 percent for residuals of a left ankle sprain, status post modified Brostrom repair, with osteoarthritis from to August 1, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to May 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO) which granted a 10 percent evaluation for residuals of a left ankle sprain effective May 17, 2006.  The Veteran submitted a timely notice of disagreement to his assigned rating in April 2007.

In a subsequent August 2007 rating decision, the RO continued a 10 percent evaluation for the Veteran's service-connected left ankle disability.  The Board notes that the August 2007 rating decision also granted service connection for a residual scar on the left ankle, status post modified Brostrom repair, with a 10 percent evaluation.  However, the Veteran did not appeal the rating assigned for his left ankle scar.  In an August 2011 Supplemental Statement of the Case, the RO granted an increased 20 percent evaluation for residuals of a left ankle sprain, status post modified Brostrom repair with osteoarthritis, effective August 1, 2011.  The Board has accordingly recharacterized the issue on appeal.


FINDINGS OF FACT

1.  In May 2007, the Veteran had 10 degrees dorsiflexion and 40 degrees plantar flexion in the left ankle with pain at the end of range of motion.  There was no ankylosis and no change in range of motion during repeat testing and no additional loss of range of motion due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  

2.  In July 2009, the Veteran had 5 degrees dorsiflexion and 30 degrees plantar flexion on the left with painful motion.  There was no ankylosis and no change in range of motion during repeat testing and no additional loss of range of motion due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  

3.  In August 2011, the Veteran had 5 degrees dorsiflexion and 35 degrees plantar flexion in the left ankle with pain at the end of range of motion.  There was no ankylosis and no change in range of motion during repeat testing and no additional loss of range of motion due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  


CONCLUSIONS OF LAW

1.  Prior to July 31, 2009, the criteria for a rating in excess of 10 percent for residuals of a left ankle sprain, status post modified Brostrom repair, with osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5271 (2011). 

2.  From July 31, 2009, the criteria for 20 percent rating for residuals of a left ankle sprain, status post modified Brostrom repair, with osteoarthritis have been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5271 (2011). 

3.  From July 31, 2009, the criteria for a rating in excess of 20 percent for residuals of a left ankle sprain, status post modified Brostrom repair, with osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5271  (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a March 2006, letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  VCAA notice letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's VA treatment records, VA examinations, and lay statements have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in May 2007, July 2009, and August 2011.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, cumulatively, the VA examinations obtained in this case are adequate as they are predicated on a review of the Veteran's VA medical records; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; and fully address the relevant rating criteria.  The Board notes that in an October 2011 statement, the Veteran's representative contends that VA examinations did not include a review of the claims file, and did not address functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness as described in DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board has reviewed VA examinations of record.  An August 2011 VA examination included a review of the claims file, and July 2009 and May 2007 VA examinations included a review of VA medical center electronic medical records.  Given that the Veteran's claim is for an increased rating, and because the Veteran has stated that all his treatment has been provided at the VA medical center, the Board finds that the review of such records is sufficient for rating purposes.  May 2007, July 2009, and August 2011 VA examinations clearly address the criteria delineated in DeLuca v. Brown.  Accordingly, the Board finds that the VA examinations in this case are adequate for rating purposes, and the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration.  Because the RO assigned an increased 20 percent rating during the course of this appeal, the Board finds that a staged rating is appropriate in this case.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

A May 2007 VA examination included a review of the Veteran's VA medical records and a discussion of his medical history.  With respect to activities of daily living, the Veteran had given up hiking and biking.  He was able to perform self-care but did little house work or yard work due to his ankle.  He could walk up to a mile on flat ground.  The Veteran was employed in housekeeping at the VA medical center, had not missed any days at work except during his surgery, and was able to perform his usual work duties.  A physical examination shows that the Veteran had an antalgic gait on the left.  He was able to perform heel toe and tandem walking with minimal difficulty.  He wore an ankle stabilizing orthotic.  The Veteran had 10 degrees dorsiflexion and 40 degrees plantar flexion on the left, both with pain at the end of range of motion.  There was no change in active or passive range of motion during repeat testing and no additional loss of range of motion due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The Veteran had tenderness to palpation on the medial surface and at the anterior tibofibular ligament.  His ankle was stable to anterior drawer and talar tilt.  The Veteran was diagnosed with left ankle status post modified Brostrom repair.  The ankle was stable to testing.  The Veteran did have balance issues and both chronic intermittent and constant pain.  X-rays revealed mild osteoarthritis with no acute osseous injury.  

A July 31, 2009 VA examination included a detailed discussion of the Veteran's medical history.  The Veteran had increasing pain in his foot such that by March 2009, he was seen again for an arthroscopic debridement of his ankle, which was then converted to a full open procedure for redo modified Brostrom.  The Veteran reported that his ankle was painful and flared-up when he walked anywhere, up to three miles.  He stated that five hours of walking throughout the day in his job as a housekeeper would cause flare-ups at the bottom of his foot and at the lateral ankle.  There were no limitations to standing.  The Veteran reported that he could no longer do yard work or house work and he avoided long distance walking.  The Veteran reported that he had moved to a night shift at work and his supervisor attempted to accommodate him at work.  After standing and walking for several hours at work, he had ankle and foot pain.  He was worried about the longevity and durability of his job given that he had so much pain in his feet.  A physical examination shows that the Veteran had abnormal gait with mild antalgia through the left foot.  There were no signs of abnormal weight bearing in the feet.  The Veteran had 5 degrees dorsiflexion and 30 degrees plantar flexion on the left, with painful motion. The ankle was stable to anterior drawer and talar tilt.  There was no change in active or passive range of motion during repeat testing and no additional loss of range of motion due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  

An August 1, 2011 VA examination included a review of the claims file and a discussion of the Veteran's medical history.  X-rays of the left ankle done in April 2009 showed postoperative changes of the lateral malleolus.  The Veteran had constant pain in the ankles as well as stiffness and weakness.  He had flare-ups of pain after working all day.  Flare-ups lasted one to two hours.  Prolonged standing, walking, and hiking aggravated the ankle.  The Veteran took ibuprofen for pain.  There was no additional limitation of motion or functional impairment during a flare-up.  The Veteran had no specific limitations to activities of daily living and was able to perform self-care.  There were no specific restrictions to his usual work due to the left ankle.  A physical examination of the left ankle did not reveal any atrophy, posture abnormalities, fixed deformities, or abnormalities of musculature. The Veteran did have painful motion.  No spasm, weakness, tenderness, or guarding was observed.  The Veteran had 5 degrees dorsiflexion with pain at the end of range and 35 degrees plantar flexion with pain at the end of range.  There was no change in active or passive range of motion during repeat testing and no additional loss of range of motion or function due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The ankle was stable to varus-valgus, anterior and posterior drawer testing.  Strength and reflex examinations were normal.  Sensation was subjectively decreased on the lateral aspect of the left foot.  

VA treatment records dated in 2008 and early 2009 reflect increasing complaints of left ankle pain and instability.  The Veteran was treated with bracing and injections.  The Veteran had surgery to the left ankle in March 2009.  The Board notes that the Veteran was in receipt of a temporary total evaluation during convalescence for this surgery.  VA treatment records dated from 2009 to 2011 additionally reflect complaints of pain in the left foot due to chronic neuropathy.

The Veteran's disability has been rated pursuant to the provisions of Diagnostic Codes 5099-5024.  38 C.F.R. § 4.97 (2011); see also 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  Diagnostic Code 5024 provides that tenosynovitis is rated on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2011). 

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.

Disabilities of the ankle are rated under Diagnostic Codes 5270 to 5274.  
The Veteran's October 2006 rating decision shows that the Veteran was assigned a 10 percent evaluation for his left ankle disability prior to August 1, 2010 based on painful limited motion in the left ankle.  From August 1, 2010, an increased 20 percent evaluation was assigned based on evidence of marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

A 10 percent evaluation is assigned under Diagnostic Code 5271 for moderate limited motion of the ankle; and a 20 percent evaluation is assigned with evidence of marked limited motion the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Board notes that normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.  

VA examinations show that the Veteran had 10 degrees dorsiflexion and 40 degrees plantar flexion in May 2007, 5 degrees dorsiflexion and 30 degrees plantar flexion in July 2009, and 5 degrees dorsiflexion and 35 degrees plantar flexion in August 2011.  The Veteran's VA examinations reflect pain with range of motion testing; however, range of motion and function were not additionally limited due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  Objective testing shows that the Veteran had a decrease in range of motion in the left ankle during the course of this appeal as shown by his July 31, 2009 VA examination report.  The Veteran had a slightly greater degree of planter flexion at the time of his most recent August 2011 VA examination.  In light of the foregoing, the Board finds that a 20 percent evaluation for left ankle sprain, status post modified Brostrom repair, with osteoarthritis, is warranted from July 31, 2009.  

Prior to July 31, 2009, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's left ankle disability under Diagnostic Code 5271.  The Veteran's May 2007 VA examination reflects 10 degrees dorsiflexion and 40 degrees plantar flexion.  The Board finds that prior to July 31, 2009, limited motion in the left ankle, with consideration of the Veteran's painful motion and increased pain during flare-ups, is shown to be moderate in degree.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Prior to July 31, 2009, the Veteran is not shown to have marked limitation of motion in the left ankle to warrant a higher 20 percent evaluation, even with consideration of his functional loss due to pain.

A 20 percent rating is the maximum evaluation available under Diagnostic Code 5271; therefore, from July 31, 2009, a higher evaluation is not available to the Veteran under this Diagnostic Code.  

The Board has considered whether separate or higher evaluations are available to the Veteran under other potentially applicable provisions of the Diagnostic Code.   Diagnostic Code 5270, for ankylosis of the ankle, assigns a 20 percent evaluation for ankylosis in plantar flexion, at less than 20 degrees; and a 30 percent evaluation for ankylosis in plantar flexion between 30 and 40 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  In the present case, the Board finds that a separate or increased evaluation is not warranted at any time during the course of this appeal under Diagnostic Code 5270.  VA examinations, in this case, all reflect measureable ranges of motion in the left ankle.  There was no evidence of ankylosis on examination at any point in time during this appeal; therefore, the Board finds that a separate or higher evaluation is not assignable under Diagnostic Code 5270.

Other potentially applicable diagnostic codes include Diagnostic Codes 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (malunion of the os calcis or astragalus), and 5274 (astralgalectomy).  However, there is no showing that the Veteran has been diagnosed with any of these conditions.  Accordingly, Diagnostic Codes 5272, 5273, and 5274 cannot serve a basis for an increased rating in this case.

In reaching the above conclusions, with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of his left ankle disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to the presence of pain, the severity of such, the frequency of his flare-ups, and limitations in activates of daily living, including his ability to walk for long distances or during prolonged periods of time, to do house work, and to do yard work, in lay statements, during the course of his VA treatment, and during VA examinations.  He is competent to provide such testimony, and the Board finds that the Veteran's statements are credible.  The Board has considered the Veteran's reports with respect to pain, and associated limitation of function due to pain, in evaluating his assigned ratings.  The Board notes, however, that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have where these types of findings are not readily observable by a lay person.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight in this case.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  The Veteran has indicated during a VA examination that chronic pain secondary to his left ankle disability has had an impact on his work as a custodian, and he has expressed concern with regard to his ability to sustain such work in the long term.  These concerns were also expressed in a March 2008 statement from the Veteran's social worker, included with his VA treatment records.  However, as the record shows that the Veteran is currently employed, under these circumstances, the Board finds that referral for a TDIU is not warranted. 

Consideration has also been given regarding whether any of the schedular evaluations discussed above are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's primary symptoms of pain, flare-ups of pain, and limitation of motion in the left ankle are clearly addressed by the relevant rating criteria.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the manifestations of his service-connected left ankle disability has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

C.  Conclusion

Prior to July 31, 2009, the preponderance of the evidence is against finding that the Veteran's residuals of a left ankle sprain, status post modified Brostrom repair, with osteoarthritis warrants a higher rating evaluation.  From July 31, 2009, the Board concludes that the evidence supports a 20 percent rating for residuals of a left ankle sprain, status post modified Brostrom repair, with osteoarthritis.  From July 31, 2009, the preponderance of the evidence is against finding that the Veteran's left ankle disability warrants an evaluation in excess of 20 percent.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.
	

	(CONTINUED ON NEXT PAGE)


ORDER

Prior to July 31, 2009, an increased rating for residuals of a left ankle sprain, status post modified Brostrom repair, with osteoarthritis, in excess of 10 percent, is denied.

From July 31, 2009, a 20 percent rating, but no more, is granted for residuals of a left ankle sprain, status post modified Brostrom repair, with osteoarthritis subject to the law and regulations governing the payment of monetary benefits. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


